DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Feb. 10, 2021. 
Claims 1-20 are pending. 


Response to Arguments
1.	Applicant's arguments with respect to claims 8-14 under 35 U.S.C. § 101 have been fully considered. According to applicant’s argument, “one or more computer readable storage media” of claims 8-14 excludes the “computer readable storage media” from being transitory signals (Spec [0047]). Therefore, the rejections of claims 8-14 under 35 U.S.C. § 101 are withdrawn.


2.	Applicant’s arguments with respect to amended claims 1,8, and 15 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




1.	Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (US Publication No. 2016/0261510 A1) in view of McGrew et al. (US Publication No. 2017/0374090 A1) ad further in view of Bregman-amitai et al. (US Publication No. 2019/0336097 A1).

       	Regarding claim 1, 
Burnette et al. meets the claim limitations, as follows:
A method comprising:
receiving, by one or more processors of the edge device (i.e. the flow detector system 112)(Fig. 1B), a first set of network data (i.e. The flow detector system 112, which includes a network interface 160, one or more processors 162, is designed to monitor and/or sample data traffic between the content server 106 and the user equipment 104 via data networks 108, 110, and 115);(Fig. 1B, para[0041])
in response to determining that the probability of the high data flow event based on the first set of network data (i.e. a detection probability of a data flow that indicates disproportionate use of the aggregate traffic bandwidth.)(para[0044]) is below a predetermined threshold (i.e. a data flow is identified as an elephant flow by randomly sampling only some of the packets of an aggregate combination of one or more flows and selecting a flow that exceeds a relative detection probability that indicates relatively , processing, by one or more processors of the edge device, the first set of network data according to a default configuration parameter (i.e. Once the flow detector system 112 has identified an elephant flow or another flow that may be burdensome, the flow detector system 112 may trigger reconfiguration of the packet forwarding logic in the data network 114 so that packets in the identified data flow are directed to pass through the transport manager system 102b* in the end to end path between the source (e.g., a content server 106) and the destination (e.g., 104). This implies that if the data flow is not elephant flow, then no reconfiguration is triggered, so a default reconfiguration is used.);(para[0044]-[0046])
receiving, by one or more processors of the edge device, a second set of network data  (i.e. The flow detector system 112, which includes a network interface 160, one or more processors 162, is designed to monitor and/or sample data traffic between the content server 106 and the user equipment 104 via data networks 108, 110, and 115);(Fig. 1B, para[0041]) 
in response to determining that the probability of the high data flow event based on the second set of network data is above the predetermined threshold, processing, by one or more processors of the edge device, the second set of network data according to a high data flow configuration parameter, (i.e. Once the flow detector system 112 has identified an elephant flow or another flow that may be burdensome, the flow detector system 112 may trigger reconfiguration of the packet 
Burnette et al. does not explicitly disclose the following claim limitations:
receiving, by one or more processors of an edge device, from a central server computer, a machine learning model, wherein the machine learning model is trained using historical network data and historical configuration parameters implemented by the central server computer in response to historical network data; 
deploying, by one or more processors of the edge device, the machine learning model on the edge device by integrating the machine learning model into configuration and runtime of the edge device;
utilizing, by one or more processors of the edge device, a machine learning model to determine a probability of a high data flow event based on the first set of network data;
utilizing, by one or more processors of the edge device, the machine learning model to determine a probability of a high data flow event based on the second set of network data; and
wherein the high data flow configuration parameter is determined utilizing the machine learning model.

receiving, by one or more processors of an edge device (i.e. anode/device 200)(Fig. 2), (i.e. classifier process 244 may employ one or more supervised machine learning models using a training set of data. The training data may include sample traffic data that is "normal," or "malware-generated" from previously seen patterns.)(para[0033]-[0034]); 
utilizing, by one or more processors of the edge device (i.e. an example node/device 200 (e.g. provider edge (PE) routers 120 or customer edge (CE) routers 110 )  )(Fig. 1 and 2, para[0028], [0015] ), a machine learning model to determine a probability of a high data flow event based on the first set of network data (i.e. classifier process 244 employing any number of machine learning techniques may classify the gathered traffic data to detect other anomalous behaviors, which includes traffic pattern changes (e.g., a group of hosts begin sending significantly more or less traffic). The output of the machine learning classifier comprises a probability of the traffic data belonging to a particular class of traffic pattern change.);(Fig. 2, para[0012], [0032]-[0033]), 
utilizing, by one or more processors of the edge device, the machine learning model to determine a probability of a high data flow event based on the second set of network data (i.e. classifier process 244 employing any number of machine learning 
wherein the high data flow configuration parameter is determined utilizing the machine learning model (i.e. The device determines a priority for the traffic data based in part on an output of the machine learning classifier..). para[0012])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Burnette about a detection probability of a data flow to indicate disproportionate use of the aggregate traffic bandwidth with McGrew’s teaching of using a machine learning classifier to generate a probability of traffic pattern changes, the motivation being to improve the functioning of the network by enabling network devices and network administrators to adjust the operations of the network dynamically (McGrew para[0003]).
Burnette et al. and McGrew do not explicitly disclose the following claim limitations:
receiving, by one or more processors of an edge device, from a central server computer, a machine learning model; 
deploying, by one or more processors of the edge device, the machine learning model on the edge device by integrating the machine learning model into configuration and runtime of the edge device;
However, in the same field of endeavor Bregman-amitai et al. discloses the deficient claim limitations, as follows:
receiving, by one or more processors of an edge device, from a central server computer (i.e. The first system), a machine learning model, wherein the machine learning model is trained (i.e. The first system may reside at a central location, such as on a central server, providing the trained classifier );(para[0118]) 
deploying, by one or more processors of the edge device (i.e. the second system), the machine learning model on the edge device by integrating the machine learning model into configuration and runtime of the edge device (i.e. a second system for applying the classifier to acquired medical image data.);(para[0118]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Burnette with McGrew’s teaching  with Bregman-amitai to train classifier at a central location and apply the trained classifier at the second systems of remote locations, the motivation being to improve the functioning of the network by enabling network devices and network administrators to adjust the operations of the network dynamically at the remote locations (McGrew para[0003]).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Burnette et al. meets the claim limitations, as follows:
The method of claim 1, wherein the first set of network data and the second set of  network data include: network logs (i.e. the component packet network and transport layer headers of the packets)(para[0043]), network statistics data (i.e. the amount of data being carried by the identified data flow, or determining percentiles, averages, weighted averages, moving averages, and the like of data flow. )(para[0043], [0067]), and system logs (i.e. the headers of the packets to determine the same source and destination port, protocol, flow labels, extension header fields, and so forth.).(para[0043])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Burnette et al. meets the claim limitations, as follows:
The method of claim 1, wherein the high data flow configuration parameter includes: (i) a configuration parameter for temporarily reducing a subscription rate (i.e. pacing the flow rate to reduce the delivery rate of the flows)(para[0046]); and (iii) a configuration parameter for requesting more memory (i.e. adjusting the flow of the buffered data stored at the transport manager system 102* to the destination (e.g., user equipment 104) to achieve the target delivery throughput.)(Fig. 6A, para[0094]).
Also, McGrew et al. discloses (ii) a configuration parameter for high priority scheduling (i.e. The device determines a priority for the traffic data based in part on an output of the machine learning classifier.). para[0012])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
McGrew et al. meets the claim limitations, as follows:
The method of claim 1, wherein the machine learning model is executed on a pattern recognition thread of the edge device (i.e. Classifier process 244 may receive empirical data as input (e.g., traffic data regarding traffic in the network) and recognize complex patterns in the input data.).(para[0033])



Regarding claims 9 and 16, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claims 10 and 17, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claims 14, all claimed limitations are set forth and rejected as per discussion for claim 7.

2.	Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (US Publication No. 2016/0261510 A1) in view of McGrew et al. (US Publication No. 2017/0374090 A1) and further in view of Vasseur et al. (US Publication No. 2018/0026891 A1) and Bregman-amitai et al. (US Publication No. 2019/0336097 A1).

Regarding claim 4, the rejection of claim 1 is incorporated herein. 

The method of claim 1, wherein processing, by one or more processors of the edge device, the second set of network data according to the high data flow configuration parameter comprises:
utilizing, by one or more processors of the edge device, the machine learning model to determine a forecasted duration of the high data flow event based on the second set of network data;
in response to determining a forecasted duration of the high data flow event based on the second set of network data, processing, by one or more processors of the edge device, the second set of network data according to the high data flow configuration parameter only during the forecasted duration of the high data flow event, wherein the high data flow configuration parameter is determined utilizing the machine learning model.
However, in the same field of endeavor Vasseur et al. discloses the deficient claim limitations, as follows:
utilizing, by one or more processors of the edge device, the machine learning model to determine a forecasted duration of the high data flow event based on the second set of network data (i.e. The device identifies a period of time associated with the predicted increase in the traffic volume of the non-deterministic traffic along the first path. Here, the device may utilize machine learning techniques, to predict a future state of the network (e.g., predict time slot usage by nodes, etc.). );(para[0022],[0032] and [0081])
in response to determining a forecasted duration of the high data flow event based on the second set of network data, processing, by one or more processors of the edge device, the second set of network data according to a high data flow configuration parameter only during the forecasted duration of the high data flow event, wherein the high data flow configuration parameter is determined utilizing the machine learning model (i.e. The device causes the deterministic traffic to be sent along a second path in the network during the identified period of time, to allow the first path to accommodate the predicted increase in the traffic volume of the non-deterministic traffic along the first path. Here, sending traffic data along a second path in the network is a data flow configuration resulted from prediction by a machine learning model. ).(para[0022] and [0081])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Burnette and McGrew with Bregman-amitai  and Vasseur’s teaching of using a machine learning to predict a period of time associated with the predicted increase in the traffic volume, the motivation being to predict time allocation scheduling for computer networks (Vasseur’s para[0002]).

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
McGrew et al. meets the claim limitations, as follows:
The method of claim 1, wherein the machine learning model includes inferences for i) a probability of one or more high data flow events (i.e. classifier process 244 employing any number of machine learning techniques may classify the , and iii) memory requirements to handle the one or more high data flow events (i.e. if an output of the classifier indicates a probability of the traffic data belonging to a particular class, the storage priority for the traffic data may be determined on a sliding scale that corresponds to the probability of the traffic data.)(Fig. 6,para[0076]-[0077]).
Burnette et al., Bregman-amitai et al.  and McGrew et al. do not explicitly disclose the following claim limitations:
ii) a time to the one or more high data flow events,
However, in the same field of endeavor Vasseur et al. discloses the deficient claim limitations, as follows:
ii) a time to the one or more high data flow events (i.e. The device identifies a period of time associated with the predicted increase in the traffic volume of the non-deterministic traffic along the first path. Here, the device may utilize machine learning techniques, to predict a future state of the network (e.g., predict time slot usage by nodes, etc.). );(para[0022],[0032] and [0081])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Burnette and McGrew with Bregman-amitai  and Vasseur’s teaching of using a machine learning to predict a period of time associated with the predicted increase in the traffic volume, the motivation being to predict time allocation scheduling for computer networks (Vasseur’s para[0002]).

Regarding claims 11 and 18, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claims 12 and 19, all claimed limitations are set forth and rejected as per discussion for claim 5.


3.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. (US Publication No. 2016/0261510 A1) in view of McGrew et al. (US Publication No. 2017/0374090 A1) and further in view of and Bregman-amitai et al. (US Publication No. 2019/0336097 A1) and Downs et al. (US Publication No. 2015/0221218 A1).

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Burnette et al., Bregman-amitai et al.  and McGrew et al. do not explicitly disclose the following claim limitations:
The method of claim 1, wherein the machine learning model determine a probability of a high data flow event based on a decision tree performed on the first set of network data.
However, in the same field of endeavor Downs et al. discloses the deficient claim limitations, as follows:
wherein the machine learning model determine a probability of a high data flow event based on a decision tree performed on the first set of network data (i.e. The 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Burnette and McGrew with Downs teaching of using decision tree as machine learning algorithm for predicting large volumes of packet flow data, the motivation being to provide a traffic speed predictions in response to an incident (Downs para[0001]).

Regarding claims 13 and 20, all claimed limitations are set forth and rejected as per discussion for claim 6.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488